Title: Memoir on the Megalonyx, [10 February 1797]
From: Jefferson, Thomas
To: American Philosophical Society


                    
                        [10 Feb. 1797]
                    
                    To the American Philosophical society.
                    In a letter of July 3. I informed our late most worthy President that some bones of a very large animal of the clawed-kind

   
   A Memoire On the Discovery of certain bones of an Animal of the clawed kind in the Western parts of Virginia.

 had been recently discovered within this state, and promised a communication on the subject as soon as we could recover what were still recoverable of them.  It is well known that the substratum of the country beyond the Blue ridge is a lime-stone, abounding with large caverns, the earthy floors of which are highly impregnated with nitre; and that the inhabitants are in the habit of extracting the nitre from them. In digging the floor of one of these caves, belonging to Frederic Gromer in the county of Greenbriar, the labourers, at the depth of 2. or 3. feet came to some bones, the size and form of which bespoke an animal unknown to them. The nitrous impregnation of the earth had served to preserve them till such a degree of petrification was brought on as had secured them from further decay. The importance of the discovery was not known to those who made it. Yet it excited conversation in the neighborhood, and led persons of vague curiosity to seek and take away the bones. It was fortunate for science that one of it’s zealous and well informed friends, Colo. John Stewart, of that neighborhood, heard of the discovery, and, sensible from their description that they were of an animal not known, took measures without delay for saving those which still remained. He was kind enough to inform me of the incident, and to forward me the bones from time to time as they were recovered. To these I was enabled accidentally to add some others by the kindness of a Mr. Hopkins of New York, who had visited the cave. These bones are 1. a small fragment of the femur or thigh bone, being in fact only it’s lower extremity, separated from the main bone at it’s epiphysis, so as to give us only the two condyles. But these are nearly entire.
                    2. a Radius, perfect.
                    3. an Ulna or fore-arm, perfect, except that it is broke in two.
                    
                    4. three claws, and half a dozen other bones of the foot; but whether of a fore or hinder foot is not evident.
                    About a foot in length of the residue of the femur was found. It was split thro’ the middle, and in that state was used as a support for one of the saltpetre vats. This piece was afterwards lost; but it’s measures had been first taken as will be stated hereafter.
                    These bones only enable us to class the animal with the Unguiculated Quadrupeds, and, of these, the lion being nearest to him in size, we will compare him with that animal of whose anatomy Monsr. Daubenton has furnished very accurate measures in his tables at the end of Buffon’s natural history of the lion. These measures were taken as he
   
   Buffon XVIII. 38. of the Paris edition in 31. v. 12mo

 informs us from ‘a large lion of Africa,’ in which quarter the largest are 
   
   2. De Manet. 117.

said to be produced. I shall select from his measures only those where we have the corresponding bones, converting them into our own inch and it’s fractions, that the comparison may be more obvious: and to avoid the embarrasment of designating our animal always by circumlocution and description, I will venture to refer to him by the name of the Great-claw, or Megalonyx, to which he seems sufficiently entitled by the distinguished size of that member.
                    
                        
                        
                        
                        
                            
                            Megalonyx
                            Lion
                        
                        
                            
                            Inches
                            Inches
                        
                        
                            length of the Ulna or forearm
                            20.1
                            13.7
                        
                        
                            height of the Olecranum
                             3.5
                             1.85
                        
                        
                            breadth of the Ulna from the point of the Coronoide apophysis to the extremity of the Olecranum
                             9.55
                            
                        
                        
                            breadth of the Ulna at it’s middle
                             3.8
                            
                        
                        
                            thickness at the same place
                             1.14
                            
                        
                        
                            circumference at the same place
                             6.7
                            
                        
                        
                            length of the Radius
                            17.75
                            12.37
                        
                        
                            breadth of the radius at it’s head
                             2.65
                             1.38
                        
                        
                            circumference at it’s middle
                             7.4
                             3.62
                        
                        
                            breadth at it’s lower extremity
                             4.05
                             1.18
                        
                        
                            diameter of the lower extremity of the femur, to wit, at the base of the two condyles
                             4.2
                             2.65
                        
                        
                            transverse diameter of the larger condyle at it’s base
                             3.
                            
                        
                        
                            circumference of both condyles at their base
                            11.65
                            
                        
                        
                            diameter of the Middle of the femur
                             4.25
                             1.15
                        
                        
                            hollow of the femur at the same place
                             1.25
                            
                        
                        
                            thickness of the bone surrounding the hollow
                             1.5
                            
                        
                        
                            length of the longest claw
                             7.5
                             1.41
                        
                        
                            length of the 2d. phalanx of the same
                             3.2
                             1.41
                        
                    
                    
                    
                        
                            The largest of the bones of the foot in my possession
                            
                        
                        
                            
                            inches
                        
                        
                            
                            it’s greatest diameter, or breadth at the joint
                             2.45
                        
                        
                            
                            it’s smallest diameter, or thickness at the same place
                             2.28
                        
                        
                            
                            it’s circumference at the same place
                             7.1
                        
                        
                            
                            it’s circumference at the middle
                             5.3
                        
                    
                    
                        
                        
                        
                        
                            
                            
                            of the longest toe
                            Middle sized toe
                            Shortest toe
                        
                        
                            2d. phalanx, it’s length
                             3.2
                             2.95
                            
                        
                        
                            
                            greatest diameter at it’s head or upper joint
                             1.84
                             2.05
                            
                        
                        
                            
                            smallest diameter at the same place
                             1.4
                             1.54
                            
                        
                        
                            
                            circumference at the same place
                             5.25
                             5.8
                            
                        
                        
                            3d. phalanx, it’s length
                            

   
   supposing 3/4 I. of the point broken off.

7.5
                            

   
   supposing 1/4 I. of the point broken off.

5.9
                             3.5
                        
                        
                            
                            greatest diameter at it’s head or upper joint
                             2.7
                             2.
                             1.45
                        
                        
                            
                            smallest diameter at the same place
                              .95
                              .9
                              .55
                        
                        
                            
                            circumference at the same place
                             6.45
                             4.8
                            
                        
                    
                    Were we to estimate the size of our animal by a comparison with that of the lion on the principle of ex pede Herculem, by taking the longest claw of each as the module of their measure, it would give us a being out of the limits of nature. It is fortunate therefore that we have some of the larger bones of the limbs which may furnish a more certain estimate of his stature. Let us suppose then that his dimensions of height, length and thickness, and of the principal members composing these, were of the same proportions with those of the lion. In the table of M. Daubenton, an Ulna of 13.78 inches belonged to a lion 42 1/2 inches high over the shoulders: then an Ulna of 20.1 inches bespeaks a Megalonyx of 5 f.—1.75 I. height. And as Animals who have the same proportions of height, length and thickness, have their bulk or weight proportioned to the

   
   Buff. XXII. 121.

 cubes of any one of their dimensions, the cube of 42.5 I. is to 262. ℔ the height and weight of M. Daubenton’s lion, as the cube of 61.75 inches to 803. ℔ the height and weight of the Megalonyx: which would prove him a little more than three times the size of the lion. I suppose that we should be safe in considering, on the authority of M. Daubenton, his lion as a large one. But let it pass as one only of the ordinary size; and that the Megalonyx whose bones happen to have been found was also of the ordinary size. It does 
   
   Buff. XVIII. 15.

appear that there was dissected for the academy of sciences at Paris a lion of 4 f.—9 3/8I. height. This individual would weigh 644. ℔ and would be in his species what a man of 8. feet height would be in ours. Such men have existed. A Megalonyx equally monstrous would be 7. feet high, and would weigh 2000. ℔. But the ordinary race, and not the monsters of it, are the object of our present enquiry.
                    
                    I have used the height alone of this animal to deduce his bulk, on the supposition that he might have been formed in the proportions of the lion. But these were not his proportions. He was much thicker than the lion in proportion to his height, in his limbs certainly, and probably therefore in his body. The diameter of his radius at it’s upper end is near twice as great as that of the lion, and at it’s lower end more than thrice as great, which gives a mean proportion of 2 1/2 for 1. The femur of the lion was less than 1 1/4 I. diameter. That of the Megalonyx is 4 1/4 I. which is more than three for one. And as bodies of the same length and substance have their weights proportioned to the squares of their diameters, this excess of caliber compounded with the height would greatly aggravate the bulk of this animal. But when our subject has already carried us beyond the limits of nature hitherto known, it is safest to stop at the most moderate conclusions, and not to follow appearances through all the conjectures they would furnish, but leave these to be corroborated, or corrected by future discoveries. Let us only say then, what we may safely say, that he was more than three times as large as the lion: that he stood as preeminently at the head of the column of clawed animals as the Mammoth stood [at that of the elephant, rhinoceros, and hippopotamus: and that he may have been as formidable an antagonist to the mammoth as the lion to the elephant].
                    A difficult question now presents itself. What is become of the Greatclaw? Some light may be thrown on this by asking another question. Do the wild animals of the first magnitude in any instance fix their dwellings in a thickly inhabited country? Such I mean as the Elephant, the Rhinoceros, the lion, the tyger? As far as my reading and recollection serve me, I think they do not: but I hazard the opinion doubtingly because it is not the result of full enquiry. Africa is chiefly inhabited along the margin of it’s seas and rivers. The interior desart is the domain of the Elephant, the Rhinoceros, the lion, the tyger. Such individuals as have their haunts nearest the inhabited frontier, enter it occasionally and commit depredations when pressed by hunger: but the mass of their nation (if I may use the term) never approach the habitation of man, nor are within reach of it. When our ancestors arrived here, the Indian population below the falls of the rivers was about the twentieth part of what it now is. In this state of things an animal resembling the lion seems to have been known even in the lower country. Most of the accounts given by the earlier adventurers to this part of America, make a lion one of the animals of our forests. Sr. John Hawkins mentions this in 1564.

   
   Hakluyt 541. edition of 1589. id. 757. Smith’s Hist. Virga. 10.

 Thomas Harriot, a man of learning and of distinguished candor, who resided in Virginia in 1587. does the same. So also does  Bullock

   
   Bullock pa. 5.

 in his account of Virginia written about 1627. He says he drew his information from Pierce, Willoughby, Claiborne and others who had been here, and from his own father who had lived here 12. years. It does not appear whether the fact is stated on their own view or on information from the Indians. Probably the latter. The progress of the new population would soon drive off the larger animals, and the largest first. In the present interior of our continent there is surely space and range enough for elephants and lions, if in that climate they could subsist; and for mammoths and megalonyxes who may subsist there. Our entire ignorance of the immense country to the West and North West, and of it’s contents, does not authorize us to say what it does not contain. Moreover it is a fact well known, and always susceptible of verification, that on a rock on the bank of the Kanhawa near it’s confluence with the Ohio, there are carvings of many animals of that country, and among these one which has always been considered as a perfect figure of a lion. And these are so rudely done as to leave no room to suspect a foreign hand. This could not have been the smaller and mane-less lion of Mexico and Peru, known also in Africa both in antient and modern times, tho’ denied by M. de Buffon:
   
   Arist. Anim. 9.4. Plin. VIII. 16 Kolbe Buff. XVIII. 18

 because, like the greater African lion, he is a tropical animal. And his want of a mane would not satisfy the figure. This figure then must have been taken from some other prototype, and that prototype must have resembled the lion sufficiently to satisfy the figure, and was probably the Animal the description of which by the Indians made Hawkins Harriot and others conclude there were lions here. May we not presume that prototype to have been the Great claw? Many traditions are in possession of our upper inhabitants, which themselves have heretofore considered as fables; but which have regained credit since the discovery of these bones. There has always been a story current that the first company of adventurers who went to seek an establishment in the county of Greenbriar the night of their arrival were alarmed at their camp by the terrible roarings of some animal unknown to them, that he went round and round their camp, that at times they saw his eyes like two balls of fire, that their horses were so agonised with fear that they couched down on the earth, and their dogs crept in among them, not daring to bark. Their fires it was thought protected them, and the next morning they abandoned the country. This was little more than 30. years ago.—In the year 1765. George Wilson and John Davis having gone to hunt on Cheat river, a branch of the Monongehela, heard one night at a distance from their camp a tremendous roaring which became louder and louder as it approached, till they thought it resembled thunder and even made the  earth tremble under them. The animal prowled round their camp a considerable time, during which their dogs tho on all other occasions fierce crept to their feet, could not be excited from their camp nor even encouraged to bark. About daylight they heard the same sound repeated from the knob of a mountain about a mile off and within a minute it was answered by a similar voice from a neighboring knob. Colo. John Stuart had this account from Wilson in the year 1769. who was afterwards Lieutt. Colo. of a Pensva. regiment in the revolution war, and some years after from Davies who is now living in Kentuckey. These circumstances multiply the points of resemblance between this Animal and the lion.

   
   G’ent. & Lond. magazine for 1783.

 M. de la Harpe of the French academy in his abridgment of the General history of voiages speaking of the Moors, says ‘it is remarkeable that when during their huntings they meet with lions, their horses, tho’ famous for swiftness, are seized with such terror that they become motionless, and their dogs, equally frightened creep to the feet of their master or of his horse.’ Mr. Sparrman in his Voyage to the cape of good hope chap. 11. says ‘we could plainly discover by our animals when the lions, whether they roared or not, were observing us at a small distance. For in that case the hounds did not venture to bark, but crept quite close to the Hottentots; and our oxen and horses sighed deeply, frequently hanging back, and pulling slowly with all their might at the strong straps with which they were tied to the waggon. They also laid themselves down on the ground and stood up alternately, as if they did not know what to do with themselves, and even as if they were in the agonies of death.’ He adds that ‘when the lion roars, he puts his mouth to the ground, so that the sound is equally diffused to every quarter.’ M. de Buffon [XVIII. 31.] describes the roaring of the lion as, by it’s echos resembling thunder: and Sparrman c. 12. mentions that the eyes of the lion can be seen a considerable distance in the dark and that the Hottentots watch for his eyes for their government. The phosphoric appearance of the eye in the dark seems common to all animals of the Cat kind. The terror excited by these animals is not confined to brutes alone. A person of the name of Draper had gone in the year 1770. to hunt on the Kanhawa. He had turned his horse loose with a bell on, and had not yet got out of hearing when his attention was recalled by the rapid ringing of the bell. Suspecting that Indians might be attempting to take off his horse he immediately returned to him, but before he arrived he was half eaten up. His dog scenting the trace of a wild beast, he followed him on it, and soon came in sight of an animal of such enormous size, that tho one of our most daring hunters, and best marksmen he withdrew instantly and as silently as possible, checking and bringing off his dog. He could recollect no more of  the animal than his terrific bulk and that his general outlines were those of the Cat kind. He was familiar with our animal miscalled the panther, with our wolves and wild beasts generally and would not have mistaken nor shrunk from them.
                    In fine, the bones exist; therefore the animal has existed. The movements of nature are in a never-ending circle. The animal species which has once been put into a train of motion, is still probably moving in that train. And if he be still in being, there is no reason to disbelieve the relations of honest men, applicable to him and to him alone. It would indeed be but conformable to the ordinary economy of nature to conjecture that she had opposed sufficient barriers to the too great multiplication of so powerful a destroyer. If lions and tygers multiplied as rabbets do, all other animal nature would have been long ago destroyed, and themselves would have ultimately extinguished after eating out their pasture. It is probable then that the Great claw has at all times been the rarest of animals. Hence so little is known and so little remains of him. His existence however being at length discovered, enquiry will be excited, and further information of him will probably be obtained.
                    The cosmogony of M. de Buffon supposes that the earth and all the other planets, primary and secondary, have been masses of melted matter struck off from the sun, by the incidence of a comet on it: that these have been cooling by degrees, first at the poles, and afterwards more and more towards their Equators; consequently that on our earth there has been a time when the temperature of the poles suited the constitution of the Elephant, the Rhinoceros and Hippopotamos: and in proportion as the remoter zones became successively too cold, these animals have retired more and more towards the Equatorial regions till now that they are reduced to the torrid zone as the ultimate stage of their existence.

   
   2. Epoq. 233. 234.

 To support this theory he assumes the tusks of the Mammoth to have been those of an elephant, some of his teeth to have belonged to the hippopotamos, and his largest grinders to an animal much greater than either, and to have been deposited on the Missouri, the Ohio, the Holston when those latitudes were not yet too cold for the constitutions of these animals. He would of course then claim for the lion, now also reduced to the torrid zone and it’s vicinities, the bones lately discovered; and consider them as an additional proof of his system; and that there has been a time when our latitudes suited the lion as well as the other animals of that temperament. This is not the place to [observe that we have all seen the teeth of the Mammoth as well those ascribed to the Hippopotamos as those left to himself fixed in the same jaw and now in possession of Dr. Wistar one of the worthy Vicepresidents of our society in the city of Philadelphia, nor to] examine all the other weak  points of this system, in which indeed almost all are weak and untenable. But let us for a moment grant this with his former postulata, and ask how they will consist with another theory of his ‘qu’il y a dans la combinaison des elemens et des autres causes physiques, quelque chose de contraire a l’aggrandissement de la nature vivante dans ce nouveau monde; qu’il y a des obstacles au developpement et peut-etre a la formation des grands germes.’ XVIII. 145. He says that the Mammoth was an elephant,

   
   2.Ep.223.

 yet two or three times as large as the elephants of Asia and Africa. That some of his teeth were those of a Hippopotamus, yet of a hippopotamus four times as large as those of Africa [1. Epoq. 246. 2. Epoq. 232.] That the mammoth himself, for he still considers him as a distinct animal, ‘was of a size superior to that of the largest elephants,—that he was the primary and greatest of all terrestrial animals’ 2. Ep. 234. 235. We suppose him to claim the Megalonyx for a lion, yet certainly a lion of more than 3 times the volume of the African. I delivered to M. de Buffon the skeleton of our palmated elk called Orignal or Moose 7. feet high over the shoulders. He is often considerably higher.

   
   1. Catesby. Kalm I. 232. II.340.

 I cannot find that the European elk is more than two thirds of that height consequently not one third of the bulk of the American. He acknoleges

   
   XXIX. 245

 the palmated deer (daim) of America to be larger and stronger than that of the old world. He considers the round horned deer

   
   XII. 91.92. XXIX. 245. V. Supplem. 201.

 of these states and of Louisiana as the Roe and admits they are of three times his size. Are we then from all this to draw a conclusion the reverse of that of Monsr. de Buffon, that Nature, has formed the larger animals of America, like it’s lakes, it’s rivers and mountains on a greater and prouder scale than in the other hemisphere? Not at all. We are to conclude that she has formed some things large, and some things small on both sides of the earth for reasons which she has not enabled us to penetrate: and that we ought not to shut our eyes upon one half of her facts and build systems on the other half.
                    To return to our Great claw, I deposit his bones with the Philosophical society as well in evidence of their existence and of their dimensions as for their safe keeping and I shall think it [my] duty to do the same by such others as I may be fortunate enough to obtain the recovery of hereafter.
                    
                        P.S. After the preceding communication was ready to be delivered in to the society, in a

   
   Monthly Mag. Sep. 1796.

periodical publication from London I met with an account and drawing of the skeleton of an animal dug up near the river la Plata in Paraguay and now mounted in the cabinet of Natural history at Madrid. The figure is not so done as to be relied on, and the account is only an abstract from that of Cuvier and Roumé. This skeleton is also  of the clawed kind, and having only 4 teeth on each side above and below, all grinders, is classed in this account in the family of unguiculated quadrupeds destitute of cutting teeth and recieves the new denomination of Megatherium. Having nothing of our animal but the leg and foot bones, we have few points for a comparison between them. They resemble in their stature, that being 12 f.—9 I. long, and 6 f.—4 1/2 I. high, and ours by computation 5 f.—1.75 I. high: in the colossal thickness of the thigh and leg bones also. They resemble too in having claws, but those of the figure appear very small and the verbal description does not satisfy us whether the claw-bone or only it’s horny cover be large. They agree too in the circumstance of the two bones of the forearm being distinct and moveable on each other; which however is [believed] to be so common as to form no mark of distinction. They differ in the following circumstances if our relations are to be trusted. The Megatherium is not of the cat form, as are the Lion, tyger and panther, but is said to have striking relations in all parts of it’s body with the Sloth (Bradypus) tatoo (Dasypus) pangolin (Manis) and the anteaters (Myrmecophaga and Orycteropus.) According to analogy then it probably was not carnivorous, had not the phosphoric eye, nor leonine roar. But to solve satisfactorily the question of identity the discovery of fore teeth, or of a jaw bone shewing it had or had not such teeth, must be waited for and hoped with patience. It may be better in the mean time to keep up even the difference of name.
                    
                